          Case 1:17-cv-00605-NONE-GSA Document 71 Filed 07/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                       1:17-cv-00605-NONE-GSA-PC
12                 Plaintiff,                            ORDER DENYING MOTION FOR
                                                         APPOINTMENT OF COUNSEL
13         vs.                                           (ECF No. 69.)
14   F. MONTOYA, et al.,
15                 Defendants.

16

17

18          On June 29, 2020, Plaintiff filed a motion for appointment of counsel. Plaintiff does not
19   have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520,
20   1525 (9th Cir. 1997), and the Court cannot require an attorney to represent Plaintiff pursuant to
21   28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
22   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request
23   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
24          Without a reasonable method of securing and compensating counsel, the court will seek
25   volunteer counsel only in the most serious and exceptional cases. In determining whether
26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                     1
           Case 1:17-cv-00605-NONE-GSA Document 71 Filed 07/10/20 Page 2 of 2



 1           Plaintiff argues that he needs appointed counsel “because of the Worldwide Covid-19
 2   pandemic obstructing his opportunities to review critical material evidence.” (ECF No. 1.) These
 3   conditions do not make Plaintiff’s case exceptional under the law.              At this stage of the
 4   proceedings it is too early to determine whether Plaintiff is likely to succeed on the merits. The
 5   court finds that Plaintiff can adequately articulate his claim. Plaintiff’s claims, for retaliation, due
 6   process, and failure to protect Plaintiff, are not complex. Therefore, Plaintiff’s request for
 7   appointment of counsel shall be denied, without prejudice to renewal of the motion at a later
 8   stage of the proceedings.
 9           Therefore, it is HEREBY ORDERED that Plaintiff’s request for appointment of counsel
10   be DENIED, without prejudice.
11
     IT IS SO ORDERED.
12

13       Dated:     July 10, 2020                              /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
